Title: To Thomas Jefferson from Albert Gallatin, 30 December 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Treasury Department Decer. 30th 1805
                        
                        The Secretary of the Treasury respectfully reports to the President of the United States
                  That it does not appear that any of the debtor States has availed itself of the provisions of the Act of Congress of the 23d of June 1797.
                  That under the provisions of the Act of Congress passed on the 15th day of February 1799, the Sum of 222,810 dollars and six cents has been placed to the credit of the State of New York, in part payment of the debt due from the said State to the United States, on account of monies expended by the said State in fortifying the Port and Harbour of New York, as will more fully appear by the annexed copy of the Treasury Settlement No. 12,250.
                  And that, although expences may have been incurred by other States, which, under the provisions of either the Act of Congress of June 23d 1793, or of that of May 3d 1798, or of that of February 15th 1799, may, ultimately entitle such State or States to a credit for expenses incurred in fortifying Ports and harbours, no other account has been presented for that object to the Treasury Department.
                  All which is respectfully submitted
                        
                            Albert Gallatin
                     
                     Secretary of the Treasury
                        
                    